Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/352,497 filed on 09/01/2021. Claims 1-24 have been examined and are pending herein.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2021, 12/13/2021, 02/28/2022, 05/09/2022, 08/09/2022 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-24 of parent patent, U.S. Patent No.11,079,619. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the instant application includes a broader version of independent claim 1 of the parent patent. Both independent claims are directed to “a directional display device for use in a vehicle arranged to display an image, the directional display device having an angular output light distribution that is variable; and a control system arranged to vary the angular output light distribution of the directional display device.”. The omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 14, 20-22 are rejected under 35 U.S.C. 102 (a) (1) / (a) (2) as being anticipated by Mather (U.S. PG Pub 2009/0040426.

Regarding claim 1, Mather teaches a display apparatus comprising (Fig. 5a): a directional display device for use in a vehicle arranged to display an image ([abstract, 0001, 0012-0015] vehicles directional display, the directional display device having an angular output light distribution that is variable ([0011, 0082] angular variation of the display); and a control system arranged to vary the angular output light distribution of the directional display device ([0058, 0177-0180] controller; Figs. 5b, 16b – angular variation).

Regarding claim 13, Mather teaches a display apparatus according to claim 1, wherein the directional display device is mounted to the vehicle ([0013-0015] installed in motor vehicle).
Regarding claim 14, Mather teaches a display apparatus according to claim 13, wherein the directional display device is mounted to the central console of the vehicle ([0015, 0046] display on dashboard; a conventional display seen by the driver and the front seat passenger).

Regarding claim 20, Mather teaches a display apparatus according to claim 1, wherein the control system is also arranged to vary at least one of the brightness, contrast, color balance or content of the image displayed on the directional display device ([0173]).
Regarding claim 21, Mather teaches a display apparatus according to claim 1, wherein the directional display device comprises: a directional backlight arranged to direct light into selectable viewing windows ([0115-0116]); and a spatial light modulator arranged to modulate the light output by the directional backlight ([0118]), wherein the control system is arranged to vary the angular output light distribution of the directional display device by selecting the viewing windows into which light is directed ([0118]).
Regarding claim 22, Mather teaches a display apparatus according to claim 21, wherein the directional backlight comprises: an array of light sources ([0059,0123,0135); and a directional waveguide arranged to direct light from each light source into a respective viewing window, wherein the control system is arranged to vary the angular output light distribution of the directional display device by selecting which light sources are operated ([0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 9, 10, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mather (U.S. PG Pub 2009/0040426, in view of Woodgate (U.S. PG Pub 2015/0268479).
Regarding claim 2, Mather teaches a display apparatus according to claim 1, wherein the control system is arranged to vary the angular output light distribution of the directional display device ([abstract] directional backlight for directing light through the display device; Figs. 5a, 5b), however, fails to explicitly teach varying the output light distribution of the display device on the basis of the output of a vehicle sensor system provided on the vehicle.
In an analogous art, Woodgate teaches based on the output of a vehicle sensor system provided on the vehicle ([0034, 0035] varying the output light distribution when detecting the head of an observer of the display; [0189, 0198, 0348]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the features of Mather, to include the teachings of Woodgate, for the purpose of a control system being arranged to control the light sources and the parallax element in accordance with the detected position of the head of the observer. 

Regarding claim 3, Mather-Woodgate teaches a display apparatus according to claim 2, wherein the control system is arranged to angularly expand the angular output light distribution of the directional display device on the basis of the output of a gaze sensor system of the vehicle sensor system indicating that an occupant's gaze is directed at the directional display device (Woodgate [0018, 0189, 0198, 0202]).
Regarding claim 9, Mather-Woodgate teaches a display apparatus according to claim 2, wherein the control system is arranged to direct the angular output light distribution of the directional display device towards an occupant on the basis of the output of an occupant sensor system of the vehicle sensor system (Woodgate [0261-0262] tracking of multiple observers; Fig. 27D, E).
Regarding claim 10, Mather teaches a display apparatus according to claim 1, wherein the control system arranged to vary the angular output light distribution of the directional display device ([0058, 0177-0180] controller; Figs. 5b, 16b – angular variation), however, fails to explicitly disclose display apparatus further comprises an orientation sensor arranged to detect the orientation of the directional display device.
In an analogous art, Woodgate teaches a display apparatus further comprises an orientation sensor arranged to detect the orientation of the directional display device ([0012] efficient autostereoscopic operation in landscape and portrait orientations may be achieve; See also [0120-0122, 0171, 0240, 0335 0340]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the features of Mather, to include the teachings of Woodgate, for the purpose of providing efficient autostereoscopic operations in landscape and in portrait orientations.

Regarding claim 23, Mather teaches a display apparatus comprising the directional waveguide according to claim 22, however, fails to explicitly teach first and second opposed guide surfaces for guiding input light from the light sources along the waveguide; and a reflective end for reflecting input light back along the waveguide, wherein the second guide surface is arranged to deflect light reflected from the reflective end through the first guide surface as output light.	In an analogous art, Woodgate teaches first and second opposed guide surfaces for guiding input light from the light sources along the waveguide ([0006]); and a reflective end for reflecting input light back along the waveguide, wherein the second guide surface is arranged to deflect light reflected from the reflective end through the first guide surface as output light ([0016]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the features of Mather, to include the teachings of Woodgate, for the purpose of compensating for the non-uniformity of the lateral window luminance distribution of the viewing windows ([0013]).
Regarding claim 24, Mather-Woodgate teaches a display apparatus according to claim 23, wherein the first guide surface is arranged to guide light by total internal reflection and the second guide surface comprises a plurality of light extraction features oriented to direct light reflected by the reflected end in directions allowing exit through the first guide surface as the output light and intermediate regions between the light extraction features that are arranged to guide light along the waveguide ([0016]).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mather (US 2009/0040426), in view of Woodgate (US 20150268479), and in further view of Freed (US 2015/0116212).

Regarding claim 4, Mather-Woodgate teaches a display apparatus according to claim 2, wherein the control system is arranged to angularly restrict the angular output light distribution of the directional display device ([abstract]; Figs. 5a, 5b), however fails to explicitly teach on the basis of the output of a darkness sensor system of the vehicle sensor system indicating that dark ambient conditions have been detected.
In an analogous art, Freed teaches the control system is arranged to angularly restrict the angular output light distribution of the directional display device on the basis of the output of a darkness sensor system of the vehicle sensor system indicating that dark ambient conditions have been detected ([0053-0054] light-detecting element that is able to determine whether the device is exposed to ambient light or is in relative or complete darkness or brightness which may cause an action).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the features of Mather-Woodgate, to include the features of Freed, for the purpose adjusting the functionality of the device ([0053]).
Regarding claim 5, Mather-Woodgate-Freed teaches a display apparatus according to claim 4, wherein the control system is arranged to decrease the brightness of the directional display device and/or adapt the color balance of the directional display device for viewing in dark ambient conditions on the basis of the output of the darkness sensor system indicating that dark ambient conditions have been detected (Freed [0044, 0053-0054]).
Regarding claim 6, Mather-Woodgate-Freed teaches a display apparatus according to claim 2, however fails to explicitly teach wherein the control system is arranged to restrict the angular output light distribution of the directional display device on the basis of the output of a brightness sensor system of the vehicle sensor system indicating that bright ambient conditions have been detected.	In an analogous art, Freed teaches wherein the control system is arranged to restrict the angular output light distribution of the directional display device on the basis of the output of a brightness sensor system of the vehicle sensor system indicating that bright ambient conditions have been detected (Freed [0053-0054]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the features of Mather-Woodgate, to include the features of Freed, for the purpose adjusting the functionality of the device ([0053]).
Regarding claim 7, Mather-Woodgate-Freed teaches a display apparatus according to claim 6, wherein the control system is arranged to increase the brightness of the directional display device and/or adapt the color balance of the directional display device for viewing in bright ambient conditions on the basis of the output of the darkness sensor system indicating that bright ambient conditions have been detected ([0044, 0053-0054]).

Claims 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mather (US 2009/0040426), in further view of Woodgate (US 20150268479), and in further view of Ricci (US 9,324,234).

Regarding claim 8, Mather-Woodgate teaches a display apparatus according to claim 2, wherein the control system is arranged to expand the angular output light distribution of the directional display device (abstract), however fails to explicitly teach on the basis of the output of a vehicle motion sensor system of the vehicle sensor system indicating that the vehicle is motionless for a specified time.
In an analogous art, Ricci teaches on the basis of the output of a vehicle motion sensor system of the vehicle sensor system indicating that the vehicle is motionless for a specified time ([Col. 0029]).

Regarding claim 11, Mather-Woodgate teaches a display apparatus according to claim 10, however fails to explicitly teach wherein the orientation sensor comprises an inertial sensor.	In an analogous art, Ricci teaches wherein the orientation sensor comprises an inertial sensor ([Col. 5, lines 37-46]) navigation system includes gyroscope, accelerometer sensors).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the features of Mather-Woodgate to include Ricci’s inertial sensors, for the purpose of acquiring position data to locate the on a road in the units map database ([Col. 5, lines 37-46].  

Regarding claim 12, Mather-Woodgate-Ricci teaches a display apparatus according to claim 10, wherein the orientation sensor comprises a camera system and an analysis system arranged to detect the position of windows of the vehicle in images captured by the camera system (Col. 29, lines 30-41].
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mather (US 2009/0040426), in further view of Ricci (US 9,324,234).

Regarding claim 15, Mather teaches a display apparatus according to claim 13, however fails to explicitly teach wherein the directional display device is arranged to display an image captured by an image capture system facing rearwardly of the vehicle.
In an analogous art, Ricci teaches the directional display device is arranged to display an image captured by an image capture system facing rearwardly of the vehicle ([Col. 33, Line 48]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the features of Mather with the teachings of  Ricci, for the purpose of acquiring position data ([Col. 5, lines 37-46].  

Regarding claim 16, Mather teaches a display apparatus according to claim 1, however fails to explicitly teach wherein the directional display apparatus is a portable apparatus, the control system of the directional display apparatus being arranged to communicate with a processing system of the vehicle.
In an analogous art, Ricci teaches the directional display apparatus is a portable apparatus, the control system of the directional display apparatus being arranged to communicate with a processing system of the vehicle ([Col. 28, lines 40-45] The personal user device is docked to the dashboard of the vehicle as a display displaying information regarding the vehicle).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the features of Mather, to include the portable apparatus of Ricci, for the purpose of displaying information regarding the components in the vehicle.

Regarding claim 17, Mather-Ricci teaches a display apparatus according to claim 16, wherein the control system of the directional display apparatus is arranged to receive layout information communicated from the processing system of the vehicle, the layout information identifying the internal layout of the vehicle (Ricci [Col. 28, lines 46-49] display panel (e.g., a dashboard displaying information regarding components in vehicle), and an occupant seating system) , and the control system is arranged to vary the angular output light distribution of the directional display device on the basis of the layout information (Mather ([abstract] directional backlight for directing light through the display device; Figs. 5a, 5b).  .
Regarding claim 18, Mather-Ricci teaches a display apparatus according to claim 16, wherein the communication with the processing system of the vehicle is by a wireless means (Ricci [Col. 12, line 15] wireless [Bluetooth, WiFi).
Regarding claim 19, Mather teaches a display apparatus according to claim 1, however fails to explicitly teach wherein the control system is arranged to vary the angular output light distribution of the directional display device in a manner that reduces the incidence of light on windows of the vehicle.
In an analogous art, Ricci teaches the control system is arranged to vary the angular output light distribution of the directional display device in a manner that reduces the incidence of light on windows of the vehicle ([Col 29, lines 15-40] reflection of objects to sense objects to control settings including.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the features of Mather and of Ricci, for the purpose of adjusting display information when sensing objects in the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/             Examiner, Art Unit 2421       

/NATHAN J FLYNN/             Supervisory Patent Examiner, Art Unit 2421